              Case 1:20-cv-05502-AJN Document 79
                                              86 Filed 01/20/21
                                                       01/25/21 Page 1 of 3




                                                                                               767 Fifth Avenue
                                                                                       New York, NY 10153-0119
VIA ECF                                                                                     +1 212 310 8000 tel
                                                                                            +1 212 310 8007 fax

                                                                                               Eric S. Hochstadt
                                                             1/25/2021                         +1 (212) 310-8538
January 20, 2021                                                                        eric.hochstadt@weil.com




The Honorable Alison J. Nathan
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Regeneron Pharmaceuticals, Inc. v. Novartis Pharma AG et al., No. 1:20-cv-05502
       Unopposed Request to Seal/Redact First Amended Complaint

Dear Judge Nathan:

I write on behalf of Plaintiff Regeneron Pharmaceuticals, Inc. (“Regeneron”) to respectfully request that
the Court issue an order permitting the filing under seal of the unredacted version of Regeneron’s First
Amended Complaint (the “First Amended Complaint”). Pursuant to Rule 4.B. of your Honor’s Individual
Rules and Practices (“Individual Rules”), Regeneron has conferred with counsel for Novartis Pharma AG,
Novartis Technology LLC, and Novartis Pharmaceuticals Corporation (collectively, “Novartis”) and
Vetter Pharma International GmbH (“Vetter”) regarding the requested redactions in an effort to narrow
the scope of the request, and Defendants do not oppose the following request. Regeneron submits this
letter motion to request that: (1) an unredacted copy of the First Amended Complaint be filed under seal;
and (2) the redactions in the public version of the First Amended Complaint be maintained. See Individual
Rules, Rule 4.B.

Sealing is Appropriate in this Action

A district court “has supervisory power over its own records and files,” and public access to these records
and files “has been denied where court files might have become a vehicle for improper purposes.” Nixon
v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). While “[t]here is a common law presumption in
favor of permitting public access to judicial documents,” a “court balances this common law presumption
of access against competing comparisons, including the privacy interests of those resisting disclosure.”
GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (citing
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)). Competitively sensitive
information, for example, should be protected against public disclosure if such disclosure would cause
significant and irreparable competitive injury. See, e.g., Standard Inv. Chartered, Inc. v. Fin. Indus. Reg.
Auth., 347 F. App’x 615, 617 (2d Cir. 2009) (finding that presumption of public access was overcome
when disclosure would subject a party to financial harm and cause significant competitive disadvantage).
              Case 1:20-cv-05502-AJN Document 79
                                              86 Filed 01/20/21
                                                       01/25/21 Page 2 of 3


Hon. Alison J. Nathan
January 20, 2021
Page 2




Accordingly, Fourts in this District routinely seal documents to prevent the disclosure of a party’s
confidential or competitively sensitive business information. See, e.g., PDV Sweeny, Inc. v.
ConocoPhillips Co., No. 14-5183 (AJN), 2014 WL 4979316, at *3 (S.D.N.Y. Oct. 6, 2014) (granting
motion to seal “with respect to those documents...containing sensitive commercial information affecting
the parties’ ongoing relationship”); Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d
485, 511 (S.D.N.Y. 2015) (granting motion to redact documents containing advertising expenditures and
plans, merchandising strategies, policies, and sales); Playtex Prods., LLC v. Munchkin, Inc., No. 14- 1308,
2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (granting request to seal documents concerning
“Playtex’s (i) sales and revenue, (ii) analytical testing of the Diaper Genie Refills, (iii) qualitative market
research, and (iv) research and development for new products”).

Here, after conferring with Defendants, Regeneron seeks to seal only limited portions of the First
Amended Complaint that contain confidential business information from and relating to agreements
entered into between Regeneron and Defendant Vetter, on the one hand, and Defendants Novartis and
Vetter, on the other hand. This information has been produced in this case and designated as “Outside
Counsel’s Eyes Only” pursuant to the Protective Order. See ECF No. 76. The redactions of the First
Amended Complaint are narrowly tailored to protect commercially sensitive and confidential information,
including the non-public, bargained-for terms of patent licensing agreements, commercial development
agreements, and subsequent amendments entered into between Regeneron and Vetter, on the one hand,
and Novartis and Vetter, on the other hand. Importantly, disclosure of these confidential business contracts
would likely result in competitive harm to Regeneron, Vetter, and Novartis in future negotiations of
similar agreements with other parties. For example, disclosure of the economic terms of the parties’
various licensing and/or commercial agreements could disadvantage them in future negotiations with third
parties with respect to similar agreements. See, e.g., Gracyzk v. Verizon Commc’ns, Inc., No. 18-6465,
2020 WL 1435031, at *8-9 (S.D.N.Y. Mar. 24, 2020) (granting party’s request to seal portions of contracts
that contained “sensitive financial information” that would cause them to suffer “competitive disadvantage
in future negotiations”).

To protect parties from harm of this nature, courts in this Circuit have generally exercised their discretion
to seal judicial records. See, e.g., KeyBank Nat’l Ass’n v. Element Transp. LLC, No. 16-8958, 2017 WL
384875, at *3 (S.D.N.Y. Jan. 26, 2017) (“KeyBank asserts that the sensitive nonparty financial
information it seeks to protect is all the data a competitor would need to determine its valuation of the
leases. This competitive injury is sufficiently serious to warrant protection.”). In contrast, there is no
benefit to the public from disclosure of the confidential information sought to be sealed here. Thus, the
competitive disadvantages that would flow to Regeneron, Vetter and Novartis if such information was
disclosed outweighs the interest of the public, including competitors, of viewing those specific terms. See
Lugosch, 435 F.3d at 120.
             Case 1:20-cv-05502-AJN Document 79
                                             86 Filed 01/20/21
                                                      01/25/21 Page 3 of 3


Hon. Alison J. Nathan
January 20, 2021
Page 3




Conclusion

For the reasons stated above, Regeneron respectfully requests, and Defendants do not oppose, that this
Court enter an order: (1) sealing the unredacted version of Regeneron’s First Amended Complaint; and
(2) maintaining the redactions of the publicly filed version of Regeneron’s First Amended Complaint.


Respectfully submitted,

/s/ Eric S. Hochstadt

Eric S. Hochstadt

Counsel for Plaintiff Regeneron
Pharmaceuticals, Inc.


                                         Plaintiff's motion to file the unredacted version of its First
                                         Amended Complaint under seal and to maintain the redactions on
                                         the publicly filed version of the First Amended Complaint is
                                         hereby GRANTED.

                                         The Court grants Plaintiff's motion after applying the three-part
                                         test articulated by the Second Circuit in Lugosch v. Pyramid Co. of
                                         Onondaga, 435 F.3d 110 (2d Cir. 2006). Under this test, the Court
                                         must: (i) determine whether the documents in question are
                                         “judicial documents;” (ii) assess the weight of the common law
                                         presumption of access to the materials; and (iii) balance competing
                                         considerations against the presumption of access. Id. at 119–20. 
                                         >7@KHPHUHH[LVWHQFHRIDFRQILGHQWLDOLW\RUGHUVD\VQRWKLQJDERXW
                                         ZKHWKHUFRPSOHWHUHOLDQFHRQWKHRUGHUWRDYRLGGLVFORVXUH>LV@
                                         UHDVRQDEOH,GDW±

                                         1RQHWKHOHVVKDYLQJUHYLHZHGWKHSURSRVHGUHGDFWLRQVWKH&RXUW
                                         ILQGVWKDWWKHUHTXHVWVDUHQDUURZO\WDLORUHGWRSURWHFWFRPSHWLWLYH
                                         EXVLQHVVLQIRUPDWLRQLQFOXGLQJWKHQRQSXEOLFWHUPVRISDWHQW
                                         OLFHQVLQJDJUHHPHQWVFRPPHUFLDOGHYHORSPHQWDJUHHPHQWVDQG
                                         WKHVXEVHTXHQWDPHQGPHQWV$VDUHVXOWWKH&RXUWFRQFOXGHVWKDW
                                         WKHVHQVLWLYLW\RIWKLVLQIRUPDWLRQRXWZHLJKVWKHSUHVXPSWLRQRI
                                         DFFHVVFRQWHPSODWHGLQWKHWKLUG/XJRVFKIDFWRU

                                         6225'(5('                                 1/25/2021
